Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 13-23 have been examined.  Claims 1-12 have been canceled. Claims 14-23 have been amended.


.Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aitken et al. (US20080086374A1) in view of Wallace et al. (US20140272026A1) 

With respect to claim 13, Aitken teaches a system for analyzing nutritional value of a recipe based on the actual ingredient dispensed weight data, the system comprising: 

a database with information on nutritional values of various brands (‘374; Abstract: nutritional planning are disclosed that may comprise providing a database coupled to a central terminal, storing in the database a plurality of records comprising nutritional information related to products available for purchase using a loyalty profile); 
Aitken does not, but Wallace teaches 
a weight measurement sensor for detecting the weight of the ingredients of the recipe (‘026; Para 0061: Button presses or capacitive sensor touches on button pad 110 of the smart scale 102 are detected and sent to the smart device 104 in real-time. Some possible button functions include: Unit Selection, Tare, Next, Back, Pause, Resume, and Serving Size; Para 0063: The presence of a container can be detected by the smart scale 102 either by weight or by means of a sensor and this information sent to the smart device 104); 
a controller configured to determine the weight of the ingredients based on the commands received from the weight measurement sensor (‘026; Para 0066: the scale display 108 can be synchronized and controlled by the app. Possible information displayed includes: Name of the current ingredient; Target amount of current ingredient; Amount/weight needed for the current ingredient (not shown in example); Real-time progress of measurement (graphical and/or numeric); Measured amount of current ingredient; Connection status with Smart Device; Measurement Units; and Serving Size/Scaling factor); 
a dispenser unit configured to receive data from the weight processor (‘026; Para 0051: The culinary ratio system 100 has a software app on the smart device 104 which is configured to receive real-time information from the smart scale 102. The app has access to information regarding actions, ingredients, and target amounts involved in a recipe. The app presents a user with actions to be performed and ingredients to be added.The Examiner interprets the culinary ration system construed as a dispenser unit); and 
a display for outputting nutritional values of the recipe determined by the controller (‘026; Abstract: A system and method for assisting a user in assembling a culinary combination according to a recipe. The system comprises a scale and a computing device configured to communicate with the scale. The system displays information regarding ingredients of the recipe and displays a progress of assembling the culinary combination based on the information from the scale)
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Aitken with the technique of maintaining recipe ratio as taught by Wallace to output the nutritional values of the recipe. 
.

With respect to claim 14, the combined art teaches the system of claim 13, wherein the system further comprises an input panel configured to receive a consumer's input regarding the recipe ingredients and dietary limitations (‘374; Para 0032: consumer input on report: nutritional information; Para 0055: Fig 10 illustrating tabulation unit 84 identifies nutritional deficiencies in meal plan (Block 192). One example of a deficiency in a meal plan might be an inadequate amount of protein as set forth in nutritional intake guidelines. Tabulation unit 84 matches deficiencies with recipes that contain ingredients that compensate for deficiencies).  


With respect to claim 17, the combined art teaches the system of claim 13, Aitken discloses wherein the database includes USDA National Nutrient Database, Canadian Nutrient File (CNF), and Public Health England's McCance and Widdowson's "The Composition of Foods", and various commercial brands. (‘374; Paras 0034, 0037, 0044)   

With respect to claim 18, the combined art teaches the system of claim 13, Aitken discloses wherein the database is updated with nutritional values of ingredients based on specific brands (‘374; Para 0054).  

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aitken et al. (US20080086374A1) in view of Wallace et al. (US20140272026A1) and further in view of Michael E. Forshaw et al. (US. 20110240379A1 hereinafter Forshaw) 

With respect to claim 15, the combined art does not teach, according to the system of claim 13, wherein the weight measurement sensor is a strain gauge load cell. However, Forshaw teaches the aforementioned feature (‘379; Abstract).     
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Aitken/Wallace with the technique of electronic weighting system as taught by Forshaw to dispense the nutritional data using the dispenser 

With respect to claim 16, the combined art does not teach, according to the system of claim 13, wherein the weight measurement sensors are force sensors. However, Forshaw teaches the aforementioned feature (‘379; Abstract).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Aitken/Wallace with the technique of electronic weighting system as taught by Forshaw to dispense the nutritional data using the dispenser 

Claim(s) 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aitken et al. (US20080086374A1) in view of Wallace et al. (US20140272026A1) and further in view of Lee et al. (US20130334247A1) 

With respect to claim 19, the combined art does not, according to the system of claim 13, wherein the system incorporates customization of predefined recipes based on input of dietary limitations. However, Lee teaches the aforementioned feature (‘247; Para 0078).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Wallace/Forshaw with the technique of precision measurement dispenser as taught by Lee to dispense the nutritional data using the dispenser 

With respect to claim 20, the combined art does not, according to the system of claim 13, wherein the system guides the user with the recipes complying with the dietary limitations of the user. However, Lee teaches the aforementioned feature (‘247; Para 0078).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Wallace/Forshaw with the technique of precision measurement dispenser as taught by Lee to dispense the nutritional data using the dispenser 

With respect to claim 21, the combined art does not, according to the system of claim 13, wherein the system guides the user in developing a custom meal by presenting the ingredients fulfilling the user's requirement. However, Lee teaches the aforementioned feature (‘247; Abstract).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Wallace/Forshaw with the technique of precision measurement dispenser as taught by Lee to dispense the nutritional data using the dispenser 

With respect to claim 22, the combined art does not, according to the system of claim 13, wherein a dynamic recipe nutrition profile is displayed realtime allowing the user to customize the ingredients of the recipe based on the user's requirement However, Lee teaches the aforementioned feature (‘247; Para 0042).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Wallace/Forshaw with the technique of precision measurement dispenser as taught by Lee to dispense the nutritional data using the dispenser 

With respect to claim 23, the combined art does not, according to the system of claim 13, wherein nutritional analysis of consumer customizable recipe is displayed realtime, based on consumer customization. However, Lee teaches the aforementioned feature (‘247; Para 0042).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Wallace/Forshaw with the technique of precision measurement dispenser as taught by Lee to dispense the nutritional data using the dispenser 

Response to Arguments
Applicant’s arguments, see Remark, filed 05/30/2022, with respect to cancelation of claims 1-12 have been fully considered and are persuasive.  Accordingly, claims 1-12 have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20100001019A1, Jan 7, 2010, Nicole Solazzo, Precision measurement dispenser
WO-2015125017-A2, August 27, 2015; Oleynik; Method and systems for food preparation in robotic cooking kitchen..

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686